Citation Nr: 1750663	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  07-25 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hip disability, including as due to a service-connected left hip disability.

2.  Entitlement to service connection for a bilateral knee disability, including as due to a service-connected left hip disability.

3.  Entitlement to service connection for a back disability, including as due to a service-connected left hip disability.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

(The Veteran's appeal for an increased rating greater than 30 percent for a left hip disability is the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from December 1976 to December 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which reopened the Veteran's previously denied claims of service connection for a right hip disability, a bilateral knee disability, and for a back disability, each including as due to a service-connected left hip disability, and denied these claims on the merits.  The Veteran disagreed with this decision in January 2007.  He perfected a timely appeal in July 2007.

This matter also is on appeal from a March 2010 rating decision in which the RO denied, in pertinent part, the Veteran's claims of service connection for bilateral hearing loss and for tinnitus.  The Veteran disagreed with this decision in August 2010.  He perfected a timely appeal in June 2011.  A Travel Board hearing was held later in June 2011 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

The Veteran received notice of the laws and regulations governing his currently appealed claims in Statements of the Case issued in April 2000, June 2007, and in April 2011 and in Supplemental Statements of the Case issued in September 2001, November 2002, March and May 2009, October 2012, July 2013, February 2014, and in April 2017.

The Veteran appointed his current service representative to represent him before VA by filing a properly executed VA Form 21-22 in April 2017.

In February and September 2011, June and December 2013, March 2015, and in October 2016, the Board remanded the currently appealed claims to the Agency of Original Jurisdiction (AOJ) for additional development.  The Board notes that it reopened all of the Veteran's previously denied service connection claims for a right hip disability, a bilateral knee disability, and for a back disability and remanded these claims to the AOJ for additional development in September 2011.  Having reviewed the record evidence, the Board finds that the claims should be characterized as stated on the title page of this decision.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The record evidence reasonably suggests that the Veteran incurred multiple orthopedic injuries when he fell off of a ladder during active service.

2.  The record evidence reasonably supports finding that the Veteran's current right hip, bilateral knee, and back disabilities are related to active service.

3.  The record evidence shows that the Veteran was exposed to significant acoustic trauma while working as a jet mechanic during active service.

4.  The record evidence shows that the Veteran reasonably supports finding that the Veteran's current bilateral hearing loss and tinnitus are related to active service.


CONCLUSIONS OF LAW

1.  A right hip disability was incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  A bilateral knee disability was incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

3.  A back disability was incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

4.  Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2017).  

5.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he incurred a right hip disability, a bilateral knee disability, and a back disability during active service.  He specifically contends that he injured his right hip, bilateral knees, and back after falling off a ladder while onboard U.S.S. CONSTELLATION during a General Quarters drill while he was on active service.  He also contends that he incurred bilateral hearing loss and tinnitus during active service.  He specifically contends that he was exposed to significant in-service acoustic trauma while working as a jet mechanic which caused or contributed to his current bilateral hearing loss and tinnitus.

Factual Background and Analysis

The Board finds that the evidence supports granting the Veteran's claims of service connection for a right hip disability, a bilateral knee disability, and for a back disability.  As noted, the Veteran contends that he incurred each of these disabilities after falling off a ladder during a "General Quarters" drill which occurred while he served onboard U.S.S. CONSTELLATION during active service.  The Board agrees, finding that the evidence shows both that he was injured when he fell off of a ladder during active service and his current right hip, bilateral knee, and back disabilities are related to service.  The Board notes initially that the Veteran has reported consistently and credibly in lay statements and hearing testimony that he was injured when he fell off of a ladder during a "General Quarters" drill which occurred while he served onboard U.S.S. CONSTELLATION during active service.  See, for example, Board hearing transcript dated June 23, 2011, at pp. 5-6.  As the Board noted in its December 2013 remand, the Veteran's available service treatment records show that he reported injuring himself when he fell off a ladder in approximately October 1977.  See Board remand dated December 3, 2013, at pp. 3-4.  Having reviewed the record evidence, the Board finds it reasonable to infer that the Veteran likely injured his right hip, bilateral knees, and back when he fell off of a ladder in approximately October 1977 while on active service.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").  The Veteran also has reported consistently in lay statements and hearing testimony that he experienced continuous right hip, bilateral knee, and back disabilities since his in-service injuries.

The Board next notes that the medical evidence shows that the Veteran currently is diagnosed as having disabilities of the right hip, bilateral knees, and back.  Unfortunately, despite the Board's multiple remands, to date, none of the VA clinicians who have been asked to provide opinions concerning the etiology of the Veteran's right hip, bilateral knee, or back disabilities have provided opinions with sufficient rationale likely to survive judicial review.  For example, the VA medical opinions dated in October 2012, June 2013, February 2014, June 2015, December 2016, and in February 2017 all violate the Court's holdings in Buchanan and Barr.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  Similarly, the Veteran's service representative has submitted multiple opinions from a variety of private clinicians purporting to relate the Veteran's current right hip, bilateral knee, and back disabilities to active service.  All of these opinions lack sufficient rationale (and, in most cases, have zero rationale) to survive judicial review.  These private clinician "opinions" generally consistent of a series of checked boxes indicating an alleged etiological link between the Veteran's current right hip, bilateral knee, or back disabilities and active service along with a clinician's signature.  

The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Having reviewed the multiple medical opinions from VA clinicians dated in October 2012, June 2013, February 2014, June 2015, December 2016, and in February 2017 which were obtained by the AOJ in attempted compliance with prior remand directives and the multiple "opinions" submitted by the Veteran's service representative in support of these claims, the Board finds that none of this evidence is probative on the issues of whether the Veteran's current right hip, bilateral knee, and back disabilities are related to active service.

The Board acknowledges here that, in separate opinions dated in March and June 2015, Dr. A. A. and Dr. S. R. W. concluded that the Veteran's bilateral knee disability was related to active service.  Dr. A. A. specifically found that the Veteran's service-connected left hip disability caused or aggravated his current bilateral knee disability.  Dr. S. R. W. found that the Veteran's current bilateral knee disability was related to active service, including as due to his service-connected bilateral knee disability.  In contrast to the opinion evidence discussed above (and rejected as not probative), the March and June 2015 opinions from Drs. A. A. and S. R. W. contained sufficient rationale to support their findings of an etiological link between the Veteran's current bilateral knee disability and active service.  Having reviewed these opinions, the Board finds that they are probative on the issue of whether the Veteran's current bilateral knee disability is related to active service.

The Veteran has contended that he incurred right hip, bilateral knee, and back disabilities when he fell down a ladder during active service.  The Board has found it reasonable to infer that the Veteran likely injured his right hip, knees, and back when he fell off of a ladder in approximately October 1977 during active service.  The Board also has found the Veteran's consistent lay statements to be credible concerning his in-service injuries and continuous right hip, bilateral knee, and back disabilities since service.  The record evidence (positive nexus opinions dated in March and June 2015) also shows that the Veteran's current bilateral knee disability is related to active service, including as due to his service-connected left hip disability.  In summary, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for a right hip disability, a bilateral knee disability, and for a back disability is warranted.  See 38 C.F.R. § 3.102 (2017).

The Board finally finds that the evidence supports granting the Veteran's claims of service connection for bilateral hearing loss and for tinnitus.  As noted above, the Veteran contends that he was exposed to significant in-service acoustic trauma while working as a jet mechanic during active service which caused or contributed to his current bilateral hearing loss and tinnitus.  The Board already has found his reports of working as a jet mechanic during active service to be credible because they were consistent with the facts and circumstances of his service.  See Board remand dated June 26, 2013, at pp. 5.  The Board already has conceded that he likely was exposed to significant acoustic trauma while working as a jet mechanic on active service as well.  See Board remand dated December 3, 2013, at pp. 7.

Unfortunately, as noted above, although the medical evidence shows that the Veteran currently experiences disability due to bilateral hearing loss and tinnitus, and despite the Board's multiple remands to obtain valid medical nexus opinions concerning the contended etiological relationships between these current disabilities and active service, none of the VA clinicians who have been asked to provide opinions concerning the etiology of these disabilities have provided opinions with sufficient rationale likely to survive judicial review.  For example, the VA medical opinions dated in January 2012, June 2013, February 2014, June and August 2015, and February 2017 all violate the Court's holdings in Buchanan and Barr.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  As also noted above, the Veteran's service representative has submitted opinions from a variety of private clinicians purporting to relate the Veteran's current bilateral hearing loss and tinnitus to active service.  Again, all of these opinions lack sufficient rationale (and, in most cases, have zero rationale) to survive judicial review.  They generally consistent of a series of checked boxes indicating an alleged etiological link between the Veteran's current bilateral hearing loss or tinnitus and active service along with a clinician's signature.  Having reviewed the multiple medical opinions from VA clinicians and the multiple "opinions" submitted by the Veteran's service representative in support of these claims, the Board finds that none of this evidence is probative on the issue of whether the Veteran's current bilateral hearing loss and tinnitus are related to active service.

The Veteran has contended that he incurred bilateral hearing loss and tinnitus due to in-service exposure to significant acoustic trauma while working as a jet mechanic during active service.  The Board already has conceded that the Veteran worked as a jet mechanic and likely was exposed to significant in-service acoustic trauma.  He currently experiences bilateral hearing loss and tinnitus.  He has reported consistently and credibly that these disabilities began in service and continued since service separation.  In summary, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss and for tinnitus is warranted.  See 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to service connection for a right hip disability is granted.

Entitlement to service connection for a bilateral knee disability is granted.

Entitlement to service connection for a back disability is granted.

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


